Citation Nr: 1203667	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for residuals of an injury to the right and left arms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, which denied the above claims.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record shows that in addition to being diagnosed with PTSD, the Veteran has been diagnosed with major depressive disorder.  Therefore, the issue on appeal has been recharacterized as reflected on the title page. 

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and has determined that further development of the Veteran's claims is warranted.  Specifically, the Veteran must be afforded a VA examination(s) in order to determine the nature and etiology of his diagnosed major depressive disorder and residuals of an injury to the right and left arms.

With regards to the Veteran's psychiatric claim the Board notes that the Veteran has been diagnosed with PTSD and major depressive disorder.  The Veteran was not engaged in combat and his reported stressor has not been verified nor is it related to the Veteran's fear of hostile military or terrorist activity.  Therefore, no further development of the Veteran's PTSD claim is warranted.

However, a July 2009 private psychological consultation report shows that the Veteran was diagnosed with major depressive disorder.  The private doctor indicated that the Veteran shows characteristics of major depressive disorder with anxiety, and he likely has PTSD from a combination of military and early childhood experiences.  This seems to indicate that the Veteran's major depressive disorder may be related to his military experience and, therefore, a medical opinion must be obtained to determine if there is a casual relationship.  

With respect to the Veteran's residuals of an injury to the right and left arms claim, he has alleged that he has a skin condition which first began in 1969 while serving on active duty when fiberglass was imbedded in his skin.  An August 1969 service treatment record shows that the Veteran was seen with complaints of itching and irritation to both arms after handling fiberglass boxes.  Additionally, a February 2009 VA dermatology note shows that the Veteran was diagnosed with localized bilateral pruritus of the forearms without significant clinical findings.  The doctor noted that the relationship to the fiberglass exposure was uncertain.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There is no medical opinion of record which speaks to the etiology of the Veteran's major depressive disorder or his pruritus.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his major depressive disorder and skin condition.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA mental health examination to determine the nature and etiology of any current psychiatric disorder other than PTSD.  His claims file must be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner shall be performed. 

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion as to whether the Veteran has an acquired psychiatric disorder other than PTSD.  

If the Veteran has an acquired psychiatric disorder other than PTSD, the examiner is requested to opine as to whether it is at least as likely as not that any such diagnosed disorder had its onset during service; was manifested within one year following separation from service, or was otherwise caused by any incident or event that occurred during service.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

2.  The RO/AMC shall schedule the Veteran for a VA skin disorders examination in order to assess the precise nature and etiology of his asserted residuals of an injury to the right and left arms.  His claims file must be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner shall be performed. 

The examiner is requested to identify all pathology found to be present.  Based upon examination of the Veteran and review of his pertinent medical history (to include the August 1969 record which shows that the Veteran complained of itching and irritation to both arms), the examiner is directed to offer an opinion with supporting analysis as to whether it is at least as likely as not that any diagnosed disorder found on examination is related to his period of active service.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


